Title: From James Madison to Robert R. Livingston, 29 July 1803
From: Madison, James
To: Livingston, Robert R.


Sir,
Washington, department of State July 29th 1803.
Since the date of my last which was May 24 I have received your several letters of April 11. 13. & 17th and May 12th. As they relate almost wholly to the subject which was happily terminated on the 30th April, a particular answer is rendered unnecessary by that event and by the answer, which goes by this conveyance to the joint letter from yourself and Mr Monroe of the 13th of May. It will only be observed, first, that the difference in the diplomatic title given to Mr. Monroe from that given to you and which you understand to have ranked him above you was the result merely of an error in the clerk who copied the document[s] and which escaped attention when they were signed. It was not the intention of the president that any distinction of grade should be made between you. Indeed according to the authority of Vattel the characters of minister plenipotentiary and envoy extraordinary are precisely of the same grade altho’ it is said that the usage in France particularly does not correspond with this idea. Secondly that the relation of the first consul to the Italian Republic received the compliment deemed sufficient in the answer to a note of Mr. Pichon communicating the flag of that nation. Copy of the communication and of the answer are now enclosed.
The boundaries of Louisiana seem to be so imperfectly understood and are of so much importance that the President wishes them to be investigated wherever information is likely to be obtained. You will be pleased to attend particularly to this object as it relates to the Spanish possessions both on the west and on the east side of the Mississippi. The proofs countenancing our claim to a part of West Florida may be of immediate use in the negotiations which are to take place at Madrid. Should Mr. Monroe has [sic] proceeded thither as is probable and any such proofs should after his departure have come to your knowledge you will of course have transmitted them to him.
You will find by our Gazettes that your memorial drawn up about a year ago on the subject of Louisiana has found its way into public circulation. The passages in it which strike at Great Britain have undergone some comments and will probably be conveyed to the attention of that government. The document appears to have been sent from Paris where you will be able no doubt to trace the indiscretion to its author.
No answer has yet been received either from you or Mr Monroe of the diplomatic arrangement for London and Paris. The importance of shortening the interval at the former and preventing one at the latter makes us anxious on this point. As your late letters have not repeated your intention of returning home this fall it is hoped that the interesting scenes which have since supervened may reconcile you to a longer stay in Europe. I have the Honor to be, with very great Respect and Consideration, sir, Your Mo: obed servant,
James Madison
 

   
   RC, triplicate, and extract (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Italicized words are those encoded by a clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). Extract in Livingston’s hand.



   
   JM to Livingston, 25 May 1803.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:500–502, 511–15, 524–27, 590–94.




   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:601–6.



   
   This word was omitted in the RC and extract and has been supplied from the letterbook copy.



   
   Enclosures not found, but presumably they were copies of Pichon to JM, 17 Oct. 1802, and JM to Pichon, 18 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:29).



   
   The essay, with editorial comment, was printed in the Philadelphia Gazette of the U.S., 13 July 1803. For a discussion of the essay, see Livingston to JM, 10 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:467–69, 470 n. 3).


